Citation Nr: 0117108	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
circumcision, currently rated as zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1973 and from December 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an appeal of a June 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Boise, Idaho, which denied the veteran's claim for 
residuals of a circumcision.  The veteran filed a timely 
notice of disagreement in June 2000.  The RO issued a 
statement of the case in July 2000.  The veteran filed a 
timely and substantive appeal in July 2000. See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The Board notes that in conjunction with the current claim, 
the appellant has alleged that he has a psychiatric 
disability due to his circumcision in service.  In a January 
1998 rating determination, the RO expressly addressed this 
claim and denied it.  No timely notice of disagreement with 
that determination was entered.  Accordingly, this theory of 
entitlement is not before the Board, nor is it an 
unadjudicated inextricably intertwined issue requiring 
further action by the RO.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

3.  The residuals of the circumcision are currently 
manifested by minimal scarring.

4.  The veteran had no shortening of the penis by the 
circumcision and the skin appears to be mobile.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of zero 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Service medical records reflect that the veteran underwent an 
enlistment physical examination in June 1969, which revealed 
no relevant abnormalities.  

The veteran sought treatment in July 1970, complaining of a 
sore penis and penile lesions for the past two weeks.  
Physical examination demonstrated .2 X .3 millimeter 
verrucous growth at the frenulum/corona junction.  There was 
no urethral discharge.  The impression was condyloma 
acuminata.  

The veteran sought outpatient treatment in August 1970, 
complaining of a "sore penis."  He reported that he had 
lacerated the penis three weeks prior.  He denied a 
circumcision.  Physical examination revealed a normal 
prepuce, a few ventral condylomata and a lesion in the mouth.  
There was no evidence of urethral involvement.  The 
provisional diagnosis was condyloma acuminata and post 
laceration of foreskin.  

The veteran returned for treatment several times in August 
and September 1970.  The veteran underwent a Urology 
consultation.  The history disclosed that the veteran had a 
continuing history of painful foreskin and hygiene problems, 
and desired an elective circumcision.  The provisional 
diagnosis was circumcision.  
In August 1971, he provided a continuous history of a painful 
foreskin.

In September 1972 the veteran sought outpatient treatment for 
penile irritation that he had experienced for the past two 
months.  Physical examination showed a rash on the glans and 
penis.  The phimosa was acutely inflamed and swollen.  The 
veteran had difficulty in retracting the phimosa.  He could 
retreat the prepuce with some difficulty.  The diagnostic 
impression was acute balanitis and acutely inflamed edematous 
prepuce.   The veteran continued to be treated for acute 
balanitis through November 1972.  Outpatient treatment notes 
dated in November 1972 indicate that swelling and erythema 
resolved slowly.  The veteran underwent an elective 
circumcision in January 1973.  The Operation Report indicated 
that hemorrhage was minimal and the procedure was well 
tolerated.  The veteran underwent a separation physical in 
January 1973, which revealed no pertinent abnormalities or 
complaints.  

In June 1973, the veteran filed an original claim for 
compensation benefits.  Among the disorders he identified was 
a circumcision in service that he reported had never healed 
"properly."

The veteran underwent a second enlistment examination in 
November 1973, which disclosed no relevant complaints or 
abnormalities.  The veteran underwent a separation 
examination in September 1975.  The circumcision is noted; no 
abnormalities are reported.

Post-service medical records disclose that the veteran sought 
outpatient care at a VA facility from February 1997 to 
November 1997.  These records do not indicate any complaint 
or treatment for residuals of the circumcision.  The veteran 
was admitted in to a VA medical center (MC) from May 1997 to 
July 1997.  The discharge diagnoses were as follows: 1) 
status post L2-L3 laminectomy and diskectomy; 2) status post 
L4-L5 laminectomy in August of 1996; 3) hypertension; 4) 
hypercholesterolemia; 5) diffuse arthritis; 6) "PPD" 
positive; 7) genital warts; and 8) chronic pain.  Inpatient 
records disclose no complaint or treatment for residuals of a 
circumcision.  

The veteran indicated in a March 1997 statement to the VA 
that he had an anxiety disorder secondary to the 
circumcision.  In an April 1997 statement to the VA that the 
anesthesia for the circumcision was ineffective and the 
medical personnel had to hold him down because he struggled 
to get away.  The veteran stated that this caused the cut to 
be very "iratity" and short on the back side, giving the 
veteran problems with erection, premature ejaculation, and a 
lot of pain on the back side.  The veteran wrote in a 
statement dated in May 1998 that he had pulled back the 
"would be" foreskin to show Dr. T. the "ragged job done on 
my circumcision."

Pursuant to a claim for a nonservice connected pension (NSC), 
the veteran underwent a VA examination and a Social and 
Industrial Survey in September 1997.  The records disclose no 
mention of residuals of the circumcision.  The veteran 
underwent a NSC examination to include lumbar spine 
disability in May 1998.  The examination report makes no 
mention of a complaint, history or treatment for residuals of 
the circumcision.  

The veteran consulted with Urology at a VA facility in 
November 1999.  The veteran indicated that he would like to 
have the circumcision altered or corrected.  The examination 
revealed a well-healed penis with a little bit of scarring.  
A history of gonorrhea with a major infection in the 
balanoposthitis, which resulted in phimosis that necessitated 
the circumcision, was noted.  The examiner opined that the 
scarring resulted from the balanitis and that the difficulty 
that the veteran had initially.  The shortness of the penis 
and the changes on the surface were noted, but the examiner 
indicated that nothing could be done to resolve these 
complaints.  The examiner wrote, "In truth it looks like an 
excellent job done previously."  

The VA examined the veteran in December 2000 pursuant to his 
claim for service connection.  The medical history disclosed 
that the veteran was seen in November 1971 for balanitis and 
was treated with antibiotics for more than one session.  The 
veteran had the circumcision in January 1973.  The veteran 
complained that the circumcision prevented a full erection 
through the years and it is sometimes painful.  Physical 
examination demonstrated minimal scarring.  The skin of the 
penis seemed mobile and no shortening of the penis by the 
circumcision was seen.  No evident cause of penile shortening 
was seen on examination.  The examiner noted that it appeared 
to have been a very good circumcision.  The impression was 
postop circumcision; a copy of the urologist's examination 
was appended.


II.  Analysis

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  When a question arises as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned. 38 C.F.R. §§ 
4.3, 4.7 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2000).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's residual condition was evaluated under 
Diagnostic Code 7804.  This code provides a ten-percent 
evaluation for scars that are superficial, tender and painful 
on objective demonstration. 

The veteran essentially maintains the he has shortening of 
the penis, incomplete erections, premature ejaculation and 
pain on occasion due to his service connected disability.  
While the veteran is competent as a lay party to report 
manifestations perceptible to a lay party, he is not 
competent to provide an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds the question of whether the claimed 
manifestations are due to the service-connected disability is 
a matter requiring medical expertise.  No medical provider 
has linked the service-connected residuals of a circumcision 
to the claimed residuals of incomplete erections, premature 
ejaculation or pain.  On the other hand, there is competent 
medical evidence to the contrary.  The Board concludes that 
the VA examination of December 2000 and the urology 
consultation of November 1999 address these matters and must 
be given great probative weight.  These examinations are to 
the combined effect that the area of the circumcision was 
well healed and appeared to represent an excellent or very 
good procedure.  The urologist had taken a thorough medical 
history and after examination, and did not find sufficient 
objective demonstration of irregularities to necessitate any 
further testing.  The December 2000 evaluator expressly 
concluded that there was no shortening of the penis 
attributable to the service-connected circumcision.  The 
Board also finds the absence of complaint or treatment of 
penile pain or sexual dysfunction for over 24 years is also 
very probative of the manifestations due to the veteran's 
service connected disability.  

Based on the medical evaluations and opinions against the 
claim, and the absence of medical opinion in favor of the 
claim, the Board finds that noncompensable rating is 
warranted.  The Board notes that in addition to Diagnostic 
Code 7804, application of other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 have been considered.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Specifically, there is no basis to award a rating based upon 
removal of the penis (Code 7520), removal of the glans of the 
penis (Code 7521) or deformity of the penis with loss of 
erectile power (Code 7522), as none of these disorders is 
shown to be part of the service connected disability.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also cannot conclude that the disability picture as 
to the veteran's residuals is unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b) (2000).  The 
record does not reflect any recent or frequent hospital care, 
and any interference in the veteran's employment is not 
beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The Board finds the VA examinations and outpatient treatment 
records in this case are all consistent with a noncompensable 
evaluation.  In this circumstance, there is no approximate 
balance of positive and negative evidence concerning the 
level of disability for and against the claim.  Therefore, 
the benefit of the doubt doctrine is not for application.

Finally, the Board has also reviewed the veteran's claim in 
light of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (hereafter VCAA).   The 
Board notes there is no indication of any relevant treatment 
records that have not been associated with the claims file.  
The RO provided the veteran with a current examination and 
there is no indication that the veteran's current condition 
differs now from his condition at the last VA examination of 
record in December 2000.  Therefore, the Board finds the 
record has been fully developed and the RO effectively went 
beyond the requirements of the VCAA to obtain all evidence 
that could substantiate the claim.  Thus, the requirement 
that the RO advise the veteran of who is responsible for 
obtaining evidence is moot.  The RO also has fully advised 
the veteran of the rating criteria, the basis for its 
decision and thus the type of evidence needed to substantiate 
the claim.  There is no indication that the application for 
increase in benefits was incomplete.  Accordingly, the Board 
finds that the provisions of the VCAA have been met.


ORDER

Entitlement to an increased evaluation for residuals of a 
circumcision is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

